Citation Nr: 0922532	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  04-35 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for hepatitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1970 to June 
1972.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
White River Junction, Vermont, Department of Veterans Affairs 
(VA) Regional Office (RO).

The Veteran testified at a Video Conference hearing before 
the undersigned Veterans Law Judge in April 2009.  A 
transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's claim for service connection for hepatitis was 
previously denied in an October 1972 rating decision.  In 
December 2003, the Veteran, through his representative, filed 
a petition to reopen this claim.  In that petition, the 
Veteran's representative also raised a claim for clear and 
unmistakable error (CUE).  This CUE claim has not been 
prepared for appellate review or initially adjudicated at the 
RO level.

In addition, because a finding of CUE in a prior rating 
action could render moot the Veteran's new and material 
evidence claim on appeal, the Board finds that the CUE claim 
may be inextricably intertwined with this claim.  See also 
Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final Board decision cannot be rendered unless both are 
adjudicated).  Under these circumstances, the Board finds 
that these issues could be considered together, and thus a 
decision by the Board on the veteran's new and material 
evidence claim would now be premature.  See Huston v. 
Principi, 18 Vet. App. 395 (2004); Henderson v. West, 12 Vet. 
App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).

Additionally, the Board notes that while the Veteran has 
received two VCAA notices, both predate the decision in Kent 
v. Nicholson, 20 Vet. App. 1 (2006), which held that in 
providing a claimant with notice of the legal requirement of 
"new and material evidence" as the pre-requisite for 
reopening a previously denied claim, the content of the 
Veterans Claims Assistance Act (VCAA) notice issued must 
inform him of the "unique character of evidence that must be 
presented" in order to reopen the denied claim in that 
specific case - including with respect to each legal 
requirement that must be established to warrant entitlement 
to the benefit sought.  Neither VCAA letter informed the 
Veteran of the specific legal requirements that must be 
established to warrant entitlement to the benefit sought.  
The failure to provide this notice prior to the adjudication 
of a Veteran's claim generally constitutes prejudicial error 
by VA.  See Kent, 20 Vet. App. at 10.  While the notice 
letter that accompanied the October 1972 rating decision 
denying the Veteran's original claim states that the denial 
was based on a lack of evidence establishing an in-service 
incurrence of the disease or injury, the Veteran's December 
2003 claim shows that he and his representative were unaware 
of the rationale behind that decision.

Accordingly, the case is REMANDED for the following action:

1.	Appropriate action should be taken to 
process and resolve the issue of 
whether the RO's October 1972 rating 
decision, denying service connection 
for hepatitis, contains clear and 
unmistakable error (CUE).  If the 
determination is adverse to the 
Veteran, the RO should provide the 
Veteran and his representative notice 
of the determination and appellate 
rights.  The RO should return the CUE 
claim to the Board only if the Veteran 
initiates and completes his appeal in a 
timely manner, in accordance with 38 
U.S.C.A. § 7105 (West 2002).  The CUE 
claim should be resolved by the RO in 
the first instance prior to 
readjudication of the appellate issue 
of whether new and material evidence 
has been received to reopen service 
connection for hepatitis.

2.	Then, the RO should issue the Veteran 
and his representative VCAA notice 
relative to the issue of whether new 
and material evidence has been received 
to reopen a claim of entitlement to 
service connection for hepatitis.

3.	After the above development is 
completed, the RO should adjudicate, if 
in order, the issue of whether new and 
material evidence has been received to 
reopen a claim of entitlement to 
service connection for hepatitis.  If 
the benefit sought is denied, provided 
the Veteran a supplemental statement of 
the case and return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

